Case 21-10527-JTD   Doc 205-2   Filed 04/06/21   Page 1 of 44




                        Exhibit B

            Allan Company Assumption Motion
               Case
                Case21-10527-JTD
                     21-10527-JTD Doc
                                   Doc205-2
                                       167 Filed
                                            Filed04/02/21
                                                  04/06/21 Page
                                                            Page12ofof12
                                                                       44




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )    Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )    Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )    (Jointly Administered)
                                                            )

           DEBTOR CARBONLITE INDUSTRIES LLC’S MOTION TO ASSUME
         EXECUTORY CONTRACT, AS AMENDED, WITH CEDARWOOD-YOUNG
                      COMPANY D/B/A ALLAN COMPANY

                  CarbonLite Industries LLC, a debtor and debtor in possession in the above-

captioned chapter 11 cases (“Industries”, and collectively, with its above-captioned affiliated

debtors and debtors in possession, the “Debtors”), hereby moves the Court (this “Motion”) for

entry of an order, substantially in the form attached hereto as Exhibit A (the “Proposed Order”),

pursuant to sections 105, 363(b), and 365(a) of title 11 of the United States Code, 11 U.S.C. §§

101, et seq. (the “Bankruptcy Code”) and Rule 6006 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), authorizing Industries to assume the Supply Agreement

(defined below), as modified by the Amendments (defined below) with Cedarwood-Young

Company d/b/a Allan Company (“Allan”). Industries operates the Riverside Facility and is one

of the CA Debtors, as those terms are defined in the First Day Declaration (defined below). In

support of the Motion, Industries, by and through its undersigned counsel, states as follows:




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.



DOCS_NY:42668.7 13044/001
              Case
               Case21-10527-JTD
                    21-10527-JTD Doc
                                  Doc205-2
                                      167 Filed
                                           Filed04/02/21
                                                 04/06/21 Page
                                                           Page23ofof12
                                                                      44




                                          Jurisdiction and Venue

                 1.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2), and the Industries confirms its consent pursuant to Rule

9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware to the entry of a final order by the Court in

connection with this Motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with

Article III of the United States Constitution.

                 2.         Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                 3.         The statutory and rule bases for the relief sought herein are sections 105(a)

363(b), and 365(a) of the Bankruptcy Code and Bankruptcy Rule 6006.

                                                Background

                 4.         On March 8, 2021 (the “Petition Date”), each Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. No request for the appointment of a trustee or examiner has

been made in these chapter 11 cases.

                 5.         On March 23, 2021, the Office of the United States Trustee appointed the

following members to the Official Committee of Unsecured Creditors (the “Committee”)

pursuant to section 1102(a)(1) of the Bankruptcy Code: (i) Niagara Bottling, LLC; (ii) Everrank

Investment Group, Inc.; (iii) Bantam Materials International (iv) Replenysh, Inc.; (v) rPlanet



                                                      2
DOCS_NY:42668.7 13044/001
               Case
                Case21-10527-JTD
                     21-10527-JTD Doc
                                   Doc205-2
                                       167 Filed
                                            Filed04/02/21
                                                  04/06/21 Page
                                                            Page34ofof12
                                                                       44




Earth Los Angeles LLC; (vi) Bayan Plastics LLC; and (vii) Exact Staff, Inc. See Docket No.

118.

                 6.         The Debtors are on the forefront of processing post-consumer recycled

polyethylene terephthalate (“rPET”) plastic products and producing high-quality rPET and

polyethylene terephthalate (“PET”) beverage and food packaging products. As of the Petition

Date, the Debtors operate three facilities at which they process PET bottles and flake into rPET

pellets, which are later incorporated into other products and packaging. The Debtors also operate

PinnPack, which processes the rPET and PET into high-quality thermoformed tubs, bowls,

domes, and clamshell packaging for food applications. A detailed description of the Debtors’

business and facts precipitating the filing of the Debtors’ chapter 11 proceedings are set forth in

the Declaration of Brian Weiss in Support of Debtors’ Chapter 11 Petitions and First Day Relief

(the “First Day Declaration”), incorporated herein by reference.2

                                           The Supply Agreement

                 7.         Industries and Allan are parties to that certain Post Consumer PET Supply

Agreement dated as of April 28, 2010 (collectively with all amendments and exhibits thereto, the

“Supply Agreement”). A copy of the Supply Agreement is attached hereto as Exhibit B. The

Supply Agreement provides for the supply by Allan of used PET bottles in compressed bale form

(“Bales”) for recycling by Industries at its Riverside, California facility (the “Riverside

Facility”). The monthly supply of Bales required by the Supply Agreement (as revised in 2016)

is approximately 2.1 million pounds of Bales, with a permitted variance of 5% (defined as the

“New Monthly Quantity”).              See Supply Agreement, at ¶ 5.1.                This amount equates to

approximately fifty (50) truckloads of Bales. Unless otherwise agreed by Industries and Allan,

2
  Unless otherwise indicated, capitalized terms not otherwise defined herein shall have the meanings ascribed to
them in the First Day Declaration.


                                                         3
DOCS_NY:42668.7 13044/001
              Case
               Case21-10527-JTD
                    21-10527-JTD Doc
                                  Doc205-2
                                      167 Filed
                                           Filed04/02/21
                                                 04/06/21 Page
                                                           Page45ofof12
                                                                      44




payment for the Bales is due within thirty days of delivery or the date of Allan’s invoice. See

Supply Agreement, at ¶ 6.4. The term of the Supply Agreement currently expires on May 31,

2021 (the “Expiration Date”).

                 8.         Prepetition, Allan was Industries’ single largest supplier of Bales, which

constitute the crucial feedstock used in Industries’ rPET manufacturing processes. At various

times prepetition, Allan and Industries agreed to modify the volume, pricing and payment terms

for the sale of Bales under the Supply Agreement. As of the Petition Date, Industries owes Allan

$3,667,372.46 (the “Prepetition Balance”).

                 9.         Postpetition, Industries needs Bales in excess of the current New Monthly

Quantity under the Supply Agreement. Furthermore, as a consequence of the accrued Prepetition

Balance, Industries and Allan agreed to certain interim modifications to the payment terms under

the Supply Agreement in order to ensure uninterrupted shipments of Bales consistent with the

operating needs at the Riverside Facility. These interim changes are described more fully below

as the Temporary Arrangement. As described below, the parties intend that this Temporary

Arrangement will be superseded if this Motion is granted and terminated if this Motion is denied.

                 10.        Industries now seeks a longer-term arrangement with Allan that will meet

its future operating needs and provide assurances to Allan that the purchase obligations of

Industries under the Supply Agreement will be satisfied. In particular, Industries seeks to

increase the New Monthly Quantity of Bale deliveries and also extend the Expiration Date of the

Supply Agreement in order to avoid a potential cessation of deliveries by Allan that would result

in critical harm to its business. In order to reach this arrangement, Industries has determined, in

the exercise of its business judgment, to assume the Supply Agreement as modified by the

Amendments.



                                                     4
DOCS_NY:42668.7 13044/001
              Case
               Case21-10527-JTD
                    21-10527-JTD Doc
                                  Doc205-2
                                      167 Filed
                                           Filed04/02/21
                                                 04/06/21 Page
                                                           Page56ofof12
                                                                      44




                 11.        Specifically, Industries and Allan have agreed to modify the Supply

Agreement, effective as of the date of entry of the Proposed Order authorizing the assumption by

Industries of the Supply Agreement, as follows (together, the “Amendments”)3:

                            a.     The Expiration Date shall be changed to the earlier of (i)

                            termination by a buyer/assignee after closing of a Transaction (as defined

                            below) with 30 days’ prior written notice to Allan, and (ii) May 31, 2022.

                            b.     The New Monthly Quantity under the Supply Agreement shall be

                            changed to a range of 5.04 to 7.14 million pounds of Bales, which amount

                            equates to approximately 120 to 170 truckloads of Bales per month.

                            c.     The payment terms of paragraph 6.4 of the Supply Agreement

                            shall be modified to allow Industries to carry up to a $500,000 post-

                            petition account credit limit (notwithstanding the Prepetition Balance). If

                            at any time the aggregate post-petition amount due from Industries to

                            Allan exceeds the $500,000 account credit limit but is not past-due,

                            Industries shall remain entitled to purchase Bales but such further

                            shipments shall require payment in advance of shipment, until such time

                            as the outstanding post-petition balance is reduced below the $500,000

                            limit. If at any time any amount due from Industries to Allan is past-due

                            (other than the Prepetition Balance that shall be paid as provided by

                            paragraph 12 below), Allan shall have no obligation to continue to supply

                            Bales, until such time as any and all past-due amounts (other than then



3
 Except as modified by the Amendments, the other terms and conditions of the Supply Agreement shall remain in
full force and effect.


                                                       5
DOCS_NY:42668.7 13044/001
               Case
                Case21-10527-JTD
                     21-10527-JTD Doc
                                   Doc205-2
                                       167 Filed
                                            Filed04/02/21
                                                  04/06/21 Page
                                                            Page67ofof12
                                                                       44




                            Prepetition Balance that shall be paid as provided by paragraph 12 below)

                            are paid in full.

                            d.       Notwithstanding Sections 6.1 through 6.3 of the Supply

                            Agreement, Industries shall not be required to establish a Standby LC in

                            favor of Allan so long as it is not in default of its payment obligations to

                            Allan (other than the Prepetition Balance that shall be paid as provided by

                            paragraph 12 below).

                  12.       Allan and Industries have further agreed to the terms for a cure under the

Supply Agreement pursuant to section 365(b)(1) of the Bankruptcy Code as follows (the

“Cure”)4:

                            a.       Industries shall pay the Prepetition Balance in full, in cash, upon

                            the earlier of to occur: (i) August 15, 2021, and (ii) the date of closing of a

                            sale of substantially all of Industries’ assets pursuant to sections 363 or

                            1129 of the Bankruptcy Code (a “Transaction”).

                            b.       Alternatively, solely in the event that the buyer (or a material

                            provider of its debt or equity capital financing) in a Transaction is either

                            of the DIP Term Lender and/or the Prepetition Term Lenders5, or their

                            designee(s) for purposes of a Transaction (“Orion Buyer”), and solely to

                            the extent that Allan determines in its discretion that Orion Buyer is of

                            sufficient creditworthiness or that Orion is otherwise able to provide Allan


4
  Industries and Allan have agreed that the Cure shall constitute full and final settlement and satisfaction of all
amounts due in cure of, and compensation for any pecuniary loss resulting from, any and all defaults under the
Supply Agreement, which defaults are deemed waived.

5
 As such terms are defined in the Interim Order (I) Authorizing CA Debtors to (A) Obtain Postpetition Financing,
et seq., entered on March 10, 2021 [Docket No. 74] (the “Interim DIP Order”).


                                                           6
DOCS_NY:42668.7 13044/001
              Case
               Case21-10527-JTD
                    21-10527-JTD Doc
                                  Doc205-2
                                      167 Filed
                                           Filed04/02/21
                                                 04/06/21 Page
                                                           Page78ofof12
                                                                      44




                            sufficient assurances of future payment, the Cure shall be satisfied on the

                            closing date of a Transaction involving Orion Buyer by: (i) a cash

                            payment equal to 50% of the then outstanding Prepetition Balance, and (ii)

                            the issuance by Orion Buyer of a promissory note (the “Note”) payable to

                            Allan in the face amount of the remaining Prepetition Balance and

                            providing for, inter alia, (v) an interest rate not to exceed 4% per annum;

                            (w) California venue and application of California law; (x) a term of 12

                            months, beginning on the earlier closing date of a Transaction or August

                            15, 2021; (y) equal monthly principal and interest payments for the term

                            of the Note; and (z) such other terms, covenants, and conditions as may be

                            agreed upon by both Allan and Orion Buyer, in their respective

                            independent discretion, including, without limitation, continued and

                            uninterrupted performance of the Supply Agreement (as amended) but

                            only so long so Orion Buyer remains current on payment of the Note and

                            all payments and obligations as provided by the Supply Agreement.

                 13.        In order to support Industries’ ongoing operations prior to the assumption

of the Supply Agreement, Industries and Allan reached a temporary arrangement (the

“Temporary Arrangement”) to supply Bales to Industries to help meet its post-petition operating

needs while Industries, Allan, and Orion engage in good faith negotiations and pending the

outcome of this Motion. Pursuant to the Temporary Arrangement, Allan agreed to supply 120 to

170 truckloads of Bales per month subject to (a) payment one business day in advance of

shipment, and (b) Allan’s receipt of a $300,000 postpetition security deposit (the “Deposit”) to

act as security and assurance of future payment for any Bales supplied post-petition to Industries.



                                                     7
DOCS_NY:42668.7 13044/001
              Case
               Case21-10527-JTD
                    21-10527-JTD Doc
                                  Doc205-2
                                      167 Filed
                                           Filed04/02/21
                                                 04/06/21 Page
                                                           Page89ofof12
                                                                      44




                 14.        Upon the entry of the Proposed Order, the Temporary Arrangement shall

be superseded by the parties’ continued performance under the Supply Agreement, as modified

by the Amendments. At such time, Allan will promptly apply the Deposit against future post-

petition purchases of contracted Bales by Industries. On the other hand, in the event this Motion

is denied, the Temporary Arrangement shall terminate on the seventh (7th) calendar day after the

Court denies the Motion, and Allan will refund the unused portion of the Deposit to Industries on

or before the 8th day after the Court denies the Motion.

                                             Relief Requested

                 15.        By this Motion, Industries respectfully requests entry of an order, in

substantially the form attached hereto as Exhibit A, approving the assumption of the Supply

Agreement, as modified by the Amendments and the assurances of Cure set forth herein,

pursuant to sections 105, 363(b), 365(a) of the Bankruptcy Code.



                                        Basis for Relief Requested

                 16.        Section 365(a) of the Bankruptcy Code provides that, subject to the court’s

approval, a trustee “may assume or reject any executory contracts or unexpired leases of the

debtor.” 11 U.S.C. § 365(a). Upon finding that a trustee has exercised its sound business

judgment in determining to assume an executory contract or unexpired lease, courts will approve

the assumption under section 365(a) of the Bankruptcy Code. See Nostas Assocs. v. Costich (In

re Klein Sleep Prods., Inc.), 78 F.3d 18, 25 (2d Cir. 1996); see also Orion Pictures Corp. v.

Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1099 (2d Cir. 1993).

                 17.         Section 105(a) of the Bankruptcy Code provides in relevant part that

“[t]he court may issue any order, process, or judgment that is necessary or appropriate to carry

out the provisions of this title.” 11 U.S.C. § 105(a). Section 105(a) has been interpreted to

                                                     8
DOCS_NY:42668.7 13044/001
                Case
                 Case21-10527-JTD
                      21-10527-JTD Doc
                                    Doc205-2
                                        167 Filed
                                             Filed 04/02/21
                                                   04/06/21 Page
                                                            Page 910ofof1244




expressly empower bankruptcy courts with broad equitable powers to “craft flexible remedies

that, while not expressly authorized by the Code, effect the result the Code was designed to

obtain.” Official Comm. of Unsecured Creditors of Cybergenics Corp. ex rel. Cybergenics Corp.

v. Chinery, 330 F.3d 548, 568 (3d Cir. 2003) (en banc). Furthermore, a court may approve the

assumption of an executory contract with modifications, where there is an agreement between

the debtor and the counterparty to the executory contract. See Official Comm. for Unsecured

Creditors v. Aust (In re Network Access Sols., Corp.), 330 B.R. 67, 74 (Bankr. D. Del. 2005)

(concluding that a debtor may assume a modified prepetition agreement where the parties to the

agreement consented to such modifications).

                    18.      Industries believes that assumption of the Supply Agreement is in the best

interest of its estate and creditors. Without Allan’s continued supply of Bales to Industries,

Industries’ ability to operate the Riverside Facility, and thus to generate revenue, would be

significantly constrained, if not critically impaired. While Industries could source PET from

other suppliers, no other single supplier (or combination of multiple, local suppliers) is able to

provide Industries with the amount of feedstock it currently requires to efficiently operate. Even

if Industries could source feedstock from replacement vendors,6 Industries would experience

significant delays as it establishes or rehabilitates relationships with such vendors and manages a

more complex supply chain. Accordingly, Industries believes that the assumption of the Supply

Agreement, as modified by the Amendments, is in the best interests of Industries, its estate, and

all stakeholders.

                    19.      Although Industries believes that the Amendments are largely consistent

with past practice, and well-within the range of customary modifications, to the extent that the


6
    Many other local suppliers of PET are unsecured creditors in Industries’ chapter 11 case.


                                                            9
DOCS_NY:42668.7 13044/001
              Case
               Case21-10527-JTD
                    21-10527-JTD Doc
                                  Doc205-2
                                      167 Filed
                                           Filed04/02/21
                                                 04/06/21 Page
                                                           Page10
                                                                11ofof12
                                                                       44




Amendments are determined to be outside of the ordinary course of business, the Amendments

are justified by Industries’ sound and reasonable business judgment. Section 363(b) of the

Bankruptcy Code provides that a debtor, “after notice and a hearing, may use sell, or lease, other

than in the ordinary course of business, property of the estate . . . .” Courts normally defer to the

trustee’s or debtor in possession’s business judgment so long as there is a legitimate business

justification. See id.; see also Dai-Ichi Kangyo Bank, Ltd. v. Montgomery Ward Holding Corp.

(In re Montgomery Ward Holding Corp.), 242 B.R. 147, 153 (Bankr. D. Del. 1999) (trustee need

only have a “sound business purpose” to justify use of estate property pursuant to section

363(b)).

                 20.        Here, Industries submits that the Bankruptcy Court’s approval of the

assumption of the Supply Agreement is plainly in the best interests of creditors. The amounts

that Industries plan to incur on a post-petition basis under this updated arrangement would

otherwise be spent in the ordinary course of business because Industries is, in any event, required

to acquire post-petition feedstock. Furthermore, the delays, lost revenue, and potential loss of

customer relationships could outweigh the costs associated with the Cure. Moreover, without an

extension of the Supply Agreement, Industries faces the potential loss of a key ingredient to its

future business. Therefore, Industries’ decision to expend the amounts to be paid pursuant to the

Supply Agreement is a sound business purpose in providing Industries efficient access to the

feedstock it requires to operate.

                 21.        Industries has been advised that Orion has reviewed and supports the relief

requested herein. The relief requested by the Motion, thus, also serves the broader interests of

the estate it meeting the sale milestones established under the Interim DIP Order and maximizing

the potential value of the Riverside Facility.



                                                    10
DOCS_NY:42668.7 13044/001
              Case
               Case21-10527-JTD
                    21-10527-JTD Doc
                                  Doc205-2
                                      167 Filed
                                           Filed04/02/21
                                                 04/06/21 Page
                                                           Page11
                                                                12ofof12
                                                                       44




                 22.        For all the reasons set forth above, Industries, in an exercise of its sound

business judgment, submits that the Court should approve the assumption of the Supply

Agreement, as modified by the Amendments.

                                                   Notice

                 23.        Notice of this Application will be provided to the following parties, or, in

lieu thereof, their counsel, if known: (a) the Office of the United States Trustee for the District of

Delaware; (b) counsel to the DIP Term Agent, DIP Term Lenders, and Prepetition Term Secured

Parties; (c) counsel to the DIP ABL Lender and Prepetition ABL Secured Parties; (d) counsel to

the TX/PA DIP Agents and Prepetition Trustees; (e) the Committee; and (f) any party that has

requested notice pursuant to Bankruptcy Rule 2002. Industries submits that no other or further

notice need be provided.



                 WHEREFORE, Industries respectfully requests that the Court grant the Motion

authorizing the assumption of the Supply Agreement, as modified by the Amendments and

subject to the assurances of Cure, and grant the Debtors such other relief as is just and proper.


Dated: April 2, 2021                              PACHULSKI STANG ZIEHL & JONES LLP


                                                  /s/__James E. O’Neill_____________________
                                                  Richard M. Pachulski (CA Bar No. 90073)
                                                  Gabriel I. Glazer (CA Bar No. 246384)
                                                  James E. O’Neill (DE Bar No. 4042)
                                                  Steven W. Golden (NY Bar No. 5374152)
                                                  919 N. Market Street, 17th Floor
                                                  P.O. Box 8705
                                                  Wilmington, DE 19899 (Courier 19801)
                                                  Tel: (302) 652-4100
                                                  Fax: (302) 652-4400
                                                  Email: rpachulski@pszjlaw.com
                                                         gglazer@pszjlaw.com


                                                     11
DOCS_NY:42668.7 13044/001
              Case
               Case21-10527-JTD
                    21-10527-JTD Doc
                                  Doc205-2
                                      167 Filed
                                           Filed04/02/21
                                                 04/06/21 Page
                                                           Page12
                                                                13ofof12
                                                                       44




                                               joneill@pszjlaw.com
                                               sgolden@pszjlaw.com

                                        Proposed Attorneys for Debtors and Debtors in
                                        Possession




                                          12
DOCS_NY:42668.7 13044/001
              Case
               Case21-10527-JTD
                    21-10527-JTD Doc
                                  Doc205-2
                                      167-1 Filed
                                             Filed04/06/21
                                                   04/02/21 Page
                                                             Page14
                                                                  1 of 3
                                                                       44




                                    EXHIBIT A

                                     Proposed Order




                                           1
DOCS_NY:42668.7 13044/001
                Case
                 Case21-10527-JTD
                      21-10527-JTD Doc
                                    Doc205-2
                                        167-1 Filed
                                               Filed04/06/21
                                                     04/02/21 Page
                                                               Page15
                                                                    2 of 3
                                                                         44




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )   Chapter 11
                                                              )
CARBONLITE HOLDINGS LLC, et al.,1                             )   Case No. 21-10527 (JTD)
                                                              )
                                     Debtors.                 )   (Jointly Administered)
                                                              )   Ref. Docket No. ___

 ORDER GRANTING DEBTOR CARBONLITE INDUSTRIES LLC’S MOTION TO
ASSUME EXECUTORY CONTRACT, AS MODIFIED, WITH CEDARWOOD-YOUNG
                COMPANY D/B/A ALLAN COMPANY

           Upon consideration of the Debtor CarbonLite Industries LLC’s Motion to Assume

Executory Contract, as Amended, with Cedarwood-Young Company d/b/a Allan Company (the

“Motion”);2 the Court having reviewed the Motion and having considered the relief requested

therein and the record in the above-captioned cases; and having determined that the relief

requested in the Motion (i) is fair, reasonable, appropriate and in the best interests of the

Industries’ estate, (ii) represents a sound exercise of the Industries’ business judgment, and (iii)

is in the best interests of Industries, its estates and creditors; the Court having determined that

notice of the Motion was sufficient under the circumstances; and the Court having determined

that the legal and factual bases set forth in the Motion and at the hearing thereon establish just

cause for the relief granted herein, it is HEREBY ORDERED THAT:

           1.       The Motion is granted as set forth herein.



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



DOCS_NY:42668.7 13044/001
              Case
               Case21-10527-JTD
                    21-10527-JTD Doc
                                  Doc205-2
                                      167-1 Filed
                                             Filed04/06/21
                                                   04/02/21 Page
                                                             Page16
                                                                  3 of 3
                                                                       44




         2.      The Supply Agreement, as modified by the Amendments, shall be deemed

assumed by Industries pursuant to Sections 365(a) and (b) of the Bankruptcy Code effective as of

the date of entry of this Order.

         3.      Industries is authorized to implement the Cure due under the Supply Agreement at

the time and in the manner provided under the Motion.

         4.      Industries and Allan are hereby authorized to take such additional actions or

execute such additional documents as are necessary or appropriate to implement the terms of this

Order.

         5.      Notwithstanding the possible applicability of Rules 7062 or 9014 of the

Bankruptcy Rules, any other Bankruptcy Rule, this Order shall be immediately effective and

enforceable upon its entry and there shall be no stay of effectiveness or execution of this Order.

         6.      The Court shall retain exclusive jurisdiction over any and all matters arising from

or related to the implementation, interpretation, or enforcement of the Supply Agreement, as

modified by the Amendments, or this Order.




                                                  3
DOCS_NY:42668.7 13044/001
              Case
              Case21-10527-JTD
                   21-10527-JTD Doc
                                Doc205-2
                                    167-2 Filed
                                          Filed04/06/21
                                                04/02/21 Page
                                                         Page17
                                                              1 of
                                                                 of28
                                                                    44




                                   EXHIBIT B

                                  Supply Agreement




                                         4
DOCS_NY:42668.7 13044/001
Case
Case21-10527-JTD
     21-10527-JTD Doc
                  Doc205-2
                      167-2 Filed
                            Filed04/06/21
                                  04/02/21 Page
                                           Page18
                                                2 of
                                                   of28
                                                      44
Case
Case21-10527-JTD
     21-10527-JTD Doc
                  Doc205-2
                      167-2 Filed
                            Filed04/06/21
                                  04/02/21 Page
                                           Page19
                                                3 of
                                                   of28
                                                      44
Case
Case21-10527-JTD
     21-10527-JTD Doc
                  Doc205-2
                      167-2 Filed
                            Filed04/06/21
                                  04/02/21 Page
                                           Page20
                                                4 of
                                                   of28
                                                      44
Case
Case21-10527-JTD
     21-10527-JTD Doc
                  Doc205-2
                      167-2 Filed
                            Filed04/06/21
                                  04/02/21 Page
                                           Page21
                                                5 of
                                                   of28
                                                      44
Case
Case21-10527-JTD
     21-10527-JTD Doc
                  Doc205-2
                      167-2 Filed
                            Filed04/06/21
                                  04/02/21 Page
                                           Page22
                                                6 of
                                                   of28
                                                      44
Case
Case21-10527-JTD
     21-10527-JTD Doc
                  Doc205-2
                      167-2 Filed
                            Filed04/06/21
                                  04/02/21 Page
                                           Page23
                                                7 of
                                                   of28
                                                      44
Case
Case21-10527-JTD
     21-10527-JTD Doc
                  Doc205-2
                      167-2 Filed
                            Filed04/06/21
                                  04/02/21 Page
                                           Page24
                                                8 of
                                                   of28
                                                      44
Case
Case21-10527-JTD
     21-10527-JTD Doc
                  Doc205-2
                      167-2 Filed
                            Filed04/06/21
                                  04/02/21 Page
                                           Page25
                                                9 of
                                                   of28
                                                      44
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 26
                                                      10 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 27
                                                      11 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 28
                                                      12 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 29
                                                      13 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 30
                                                      14 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 31
                                                      15 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 32
                                                      16 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 33
                                                      17 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 34
                                                      18 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 35
                                                      19 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 36
                                                      20 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 37
                                                      21 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 38
                                                      22 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 39
                                                      23 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 40
                                                      24 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 41
                                                      25 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 42
                                                      26 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 43
                                                      27 of 44
                                                            28
Case 21-10527-JTD   Doc 205-2
                        167-2   Filed 04/06/21
                                      04/02/21   Page 44
                                                      28 of 44
                                                            28
